Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal quarter ended May 31, 2008 ¨ Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to. Commission file number: 000-52409 CHINA ENERGY CORPORATION (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) 6130 Elton Avenue, Las Vegas, NV (Address of principal executive offices) 1-888-597-8899 (Issuers telephone number) 98-0522950 (IRS Employer Identification No.) 89107 (Zip Code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated Smaller reporting filer ¨ company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. ¨ Yes x No State issuers revenue for its most recent fiscal year: $ 13,685,370 for the fiscal year ended November 30, 2006. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Class July 18, 2008 Common Stock, $ 0.001 par value 45,000,000 shares Transitional Small Business Disclosure Format (Check one): Yes ¨ ; No x - 1 - TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Balance Sheets  November 30, 2007 (Audited) and May 31, 2008 (Unaudited)  F1 5 Consolidated Statements of Income - For the Three and Six Month Periods Ended May 31, 6 2008 and 2007 (Unaudited)  F2 Consolidated Statements of Cash Flows - For the Six Month Periods Ended May 31, 2008 and 2007 (Unaudited)  F3 7 Notes to Consolidated Financial Statements (Unaudited)  F4 8 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4T. Controls and Procedures 19 PART II. OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits and Reports on Form 8-K 20 Signatures 21 - 2 - FORWARD This report contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 (the "Exchange Act"). We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends affecting the financial condition of our business. These forward-looking statements are subject to a number of risks, uncertainties and assumptions, including, among other things: · general economic and business conditions, both nationally and in our markets, · our expectations and estimates concerning future financial performance, financing plans and the impact of competition, · our ability to implement our growth strategy, · anticipated trends in our business, · advances in technologies, and · other risk factors set forth herein. In addition, in this report, we use words such as "anticipates," "believes," "plans," "expects," "future," "intends," and similar expressions to identify forward-looking statements. China Energy Corporation (CEC or the Company) undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events or otherwise after the date of this prospectus. In light of these risks and uncertainties, the forward-looking events and circumstances discussed in this prospectus may not occur and actual results could differ materially from those anticipated or implied in the forward-looking statements. - 3 - ITEM 1 . FINANCIAL STATEMENTS CHINA ENERGY CORPORATION Consolidated Financial Statements May 31, 2008 (Prepared Without Audit) - 4 - CHINA ENERGY CORORATION CONSOLIDATED BALANCE SHEETS ASSETS Current Assets: May 31, 2008 November 30, 2007 (Unaudited) (Audited) Cash $1,618,838 $1,478,264 Accounts receivables 3,947,609 3,683,819 Other receivables 1,124,067 914,451 Advances to suppliers 2,326,052 1,180,386 Inventory Total current assets Fixed Assets: Property, plant and equipment 26,483,107 26,251,940 Construction in Progress 34,815,867 33,549,320 Less accumulated depreciation and depletion Net fixed assets Other Assets: Investment property, net of depreciation of $ 83,504 and $ 62,850 1,704,429 1,725,083 Intangible asset, net of amortization of $ 703,573 and $ 544,155 2,953,158 3,112,576 Long term investment 210,394 3,863,041 Notes receivable 8,021,829 4,790,483 Deferred charges - Total other assets Total Assets LIABILITIES AND STOCKHOLDERS EQUITY Current Liabilities: Notes payable 10,613,855 10,552,091 Accounts payable 7,312,467 6,745,522 Advances from customers 2,738,373 2,721,869 Accrued liabilities 1,749,333 1,754,284 Other accounts payable 5,756,192 5,011,660 Shareholder loans Total current liabilities Long Term Obligations Deferred Income Total liabilities Stockholders Equity: Common stock : authorized 75,000,000 shares of $0.001 par 45,000 45,000 value; issued and outstanding 45,000,000 Additional paid-in capital 8,655,805 8,655,805 Paid in capital  options 315,000 - Retained earnings 7,598,447 6,820,157 Statutory reserves 1,203,557 1,203,557 Accumulated other comprehensive loss Total Stockholders equity Total Liabilities and Stockholders Equity The accompanying notes are an integral part of these financial statements. -F1- - 5 - CHINA ENERGY CORPORATION CONSOLIDATED STATEMENTS OF INCOME For the Three and Six Month Periods Ended May 31, 2008 and 2007 (Prepared Without Audit) Six Months Ended May 31, Three Months Ended May 31, Revenue $12,193,975 $9,181,538 4,487,945 4,774,850 Cost of Sales Gross Profit Expenses: Selling 211,577 151,939 52,948 93,689 General and Administrative 1,472,088 936,236 664,888 479,619 Options issued for services - - - Total expenses Operating income (loss) 2,044,079 2,544,284 (28,920) 1,192,169 Other Income and Expense: Other Income 153,047 81,343 55,855 73,095 Finance expense, net (490,743) (403,082) (292,783) (201,088) Non operating expense Income (loss) Before Income Taxes 1,538,565 2,182,199 (369,117) 1,043,291 Provision for Income Taxes: Current provision Net income (loss) 778,290 1,685,847 (536,700) 639,783 Other Comprehensive Income Loss on foreign currency conversion Total Comprehensive Income (Loss) Income Per Share - Basic and Diluted Weighted average number of shares outstanding The accompanying notes are an integral part of these financial statements. -F2- - 6 - CHINA ENERGY CORPORATION CONSOLIDATED STATEMENTS OF CHANGES For the Three and Six Month Periods Ended May 31, 2008 and 2007 (Prepared Without Audit) CASH FLOWS FROM OPERATIONS: Net income $ 778,290 $ 1,685,847 Adjustments to reconcile net income to net cash provided (consumed) by operating activities: Transactions not requiring the use of cash: Depreciation and amortization 1,089,047 942,458 Decrease in deferred charges 487 35,715 Options issued for services 315,000 Company share of loss on equity investment - (223) Changes in assets and liabilities: Decrease (Increase) in accounts receivable (263,790) 368,656 Increase in other receivables (209,616) (3,337,843) Increase in advances to suppliers (1,145,666) (1,228,974) Receipt of deferred income 538,771 - Decrease (Increase) in inventory (13,820) 85,869 Increase in accounts payable 566,945 2,450,880 Increase in advance from customers 16,504 2,025,668 Decrease in accrued liabilities (4,951) (412,694) Increase (Decrease) in other accounts payable Net Cash Provided By Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES: Additions to fixed assets (231,167) (413,088) Increase in construction in progress (1,035,380) (1,109,846) Repayment of notes receivable Net Cash Consumed By Investing Activities CASH FLOWS FROM FINANCING ACTIVITIES: Increase on notes payable (560,426) - Advances from shareholder 396,681 666,461 Increase (decrease) in long term liabilities - Net Cash Provided (Consumed) By Financing Activities Effect of exchange rate changes on cash Net change in cash 140,574 (300,288) Cash balance, beginning of period Cash balance, end of period The accompanying notes are an integral part of these financial statements. -F3- - 7 - CHINA ENERGY CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MAY 31, 2008 (Prepared Without Audit) 1. BASIS OF PRESENTATION The unaudited interim financial statements of China Energy Corporation. (the Company) as of May 31, 2008 and for the three and six month periods ended May 31, 2008, and 2007, have been prepared in accordance with generally accepted accounting principles. In the opinion of management, such information contains all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results for such periods. The results of operations for the quarter ended May 31, 2008 are not necessarily indicative of the results to be expected for the full fiscal year ending November 30, 2008. Certain information and disclosures normally included in the notes to financial statements have been condensed or omitted as permitted by the rules and regulations of the Securities and Exchange Commission, although the Company believes the disclosure is adequate to make the information presented not misleading. The accompanying unaudited financial statements should be read in conjunction with the financial statements of the Company for the year ended November 30, 2007. 2. SEGMENT REPORTING The Company is made up of two segments of business, Coal Group which derives its revenue from the mining and purchase and sale of coal, and Heat Power which derives its revenue by providing heating and electricity to residents and businesses of a local community. Each of these segments is conducted in a separate corporation and each functions independently of the other. During the periods reported there were no transactions between the two segments. There also were no differences between the measurements used to report operations of the segments and those used to report the consolidated operations of the Company. In addition, there were no differences between the measurements of the assets of the reported segments and the assets reported on the consolidated balance sheet Six Months Period Ended May 31, Six Months Period Ended May 31, Heat Coal Total Heat Coal Total Power Group Power Group Sales to external customers $4,780,099 $7,413,876 $12,193,975 $3,252,137 $5,929,401 $9,181,538 Intersegment revenues - Interest expense (income), net 635,521 (144,778) 490,743 680,799 (277,716) 403,083 Depreciation & depletion 849,796 239,250 1,089,046 713,980 228,478 942,458 Segment profit (237,104) 2,596,183 2,359,079 104,192 2,440,092 2,544,284 Corporate items - - 315,000 May 31, 2008 May 31, 2007 Heat Coal Total Heat Coal Total Power Group Power Group Segment assets $31,678,165 $21,700,975 $53,379,140 $26,952,435 $15,395,510 $42,347,945 Expenditures for segment assets: Construction in progress 3,065,735 5,267,025 8,332,760 552,239 1,576,799 2,129,038 Other assets 542,009 12,347,801 12,889,810 - 5,183,085 5,183,085 - 8 - CHINA ENERGY CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MAY 31, 2008 (Prepared Without Audit) Three Months Period Ended May 31, Three Months Period Ended May 31, Heat Coal Total Heat Coal Total Power Group Power Group Sales to external customers $2,129,330 $2,358,615 $4,487,945 $1,484,071 $3,290,779 $4,774,850 Intersegment revenues - Interest expense (income), net 326,100 (33,317) 292,783 353,990 (152,902) 201,088 Depreciation & depletion 391,275 139,200 530,475 334,702 129,763 464,465 Segment profit (loss) (441,185) 412,265 (28,920) (60,413) 1,252,582 1,192,169 * For the six month period ended May 31, 2008, expenses not allocable to segments consist of stock options expensed during the quarter totaling $ 315,000 not included in segment profit of $ 2,387,999. For the six month period ended May 31, 2008, total operating income was $ 2,044,079 including stock options expensed. -F4- - 9 - ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS History We, China Energy Corporation ( CEC ), produce coal through our subsidiary Inner Mongolia Tehong Coal Group Co, Ltd. ( Coal Group ) and supply heating and electricity requirements throughout the XueJiaWan district through our subsidiary Inner Mongolia Zhunger Heat Power Co., Ltd. ( Heat Power ). CEC was incorporated in the state of Nevada on October 11, 2002 for the purpose of producing coal to meet the increasing demand in power and heating industries and also to expand thermoelectric plants and networks in rural developments. CEC acquired Coal Group and Heat Power on November 30, 2004. Inner Mongolia Tehong Coal Group Co., Ltd. (Coal Group) Coal Group produces coal from the LaiYeGou coal mine located in Erdos City, Inner Mongolia, Peoples Republic of China. Its trade consists of production and processing of raw coal for domestic heating, electrical generation and coking purposes for subsequent steel production. The principal sources of revenue are generated from local heating power industry. Coal Group produces approximately 500,000 tons of coal per year based on current levels of input and has the capacity of producing approximately up to 1,200,000 tons subject to enhancement of productions lines in the next 2 years. Coal Group is in the process of increasing its capacity. The raw coal produced is noncaking coal and has a high ash melting point with high thermal value used almost exclusively as fuel for steam-electric power generation. It has low sulphur and low chemical emission which satisfies government environmental protection standards with heating capability of 6,800 -7,000 Kilocalories (Kcal). Inner Mongolia Zhunger Heat Power Co., Ltd. (Heat Power) Heat Power currently supplies heating requirements throughout 120 hectares of the XueJiaWan district in XueJiaWan Town, Zhunger County with its newly constructed thermoelectric plant ( XueJiaWan Expansion ) and 2 heating plants previously used exclusively for heating supply operations. These plants are operated by Heat Power employees. The Autonomous Region Planning & Reform Committee appointed Heat Power in 2003 to establish a thermoelectric plant providing heating and electricity capable of expanding coverage in the area serving a larger population base. Heat Power supplies heating to users directly and supplies electricity through a government controlled intermediary, Inner Mongolia Electric Power Group Co., Ltd. ( Electric Power Group ). Heat Power will, therefore, be operating two processes, one for heating and one for co-generation of electricity supply. Heat Power supplies heating to private dwellings and factories, as well as municipal facilities. Granting of Stock Options On February 11, 2008, the Board of Directors approved the granting of options to purchase a total of 4,500,000 shares of common stock as described in the 2008 Stock Option Plan (the 2008 Plan) to directors, officers, employees and consultants of the Company. The following is intended as a brief description of the 2008 Plan and is qualified in its entirety by the full text of the 2008 Plan which is attached as Exhibit 99.1. Administration The 2008 Plan will be administered by the Board of Directors. The Board of Directors may appoint a committee of the Board of Directors (the  Committee ) comprised of two or more of directors, each of whom will be a  Non-Employee Director  within the meaning of Rule 16b-3 under the Securities Exchange Act of 1934 , as amended, and an  Outside Director  within the meaning of Section 162(m) of the Code, to administer the 2008 Plan. Subject to the terms of the 2008 Plan, the Board of Directors or the Committee may determine and - 10 - designate those employees, directors and consultants to whom options should be granted and the nature and terms of the options to be granted. Eligibility All of our employees, including our executive officers and directors who are also employees, are eligible to participate in the 2008 Plan. Directors who are not employees, as well as our consultants and advisers, are eligible to receive options under the 2008 Plan, except that such persons may only receive non-qualified options. Additionally, options granted to non U.S. residents may also only receive non-qualified options. Exercise of Stock Options The exercise price per share for each option granted under the 2008 Plan shall be determined by the Board of Directors or the Committee. The price is payable in cash. Subject to earlier termination upon termination of employment and the incentive stock option limitations as provided in the 2008 Plan, each option shall expire on the date specified by the Board of Directors or the Committee. The options will either be fully exercisable on the date of grant or shall be exercisable thereafter in such installments as the Board of Directors or Committee may specify. Upon termination of employment or other service of an option holder, an option may only be exercised for a period of three months or, in the case of termination due to disability or death, a period of 12 months. Transferability Options granted under the 2008 Plan may not be transferred except by will or the laws of the descent and distribution and, during his or her lifetime, options may be exercised only by the optionee. Certain Adjustments In the event of any change in the number or kind of our outstanding common shares by reason of a stock dividend, stock split, recapitalization, combination, subdivision, rights issuance or other similar corporate change, the Board of the Committee shall make such adjustment in the number of common shares that may be issued under the 2008 Plan, and the number of common shares subject to, and the exercise price of, each then-outstanding option, as it, in its sole discretion, deems appropriate. Amendment or Discontinuance The Board may amend or discontinue the 2008 Plan, provided that no amendment may, without an optionees consent, materially and adversely affect any rights under any option previously granted to the optionee under the 2008 Plan. Additionally, the approval of our shareholders is required for any amendment that would: · increase or decrease the number of common shares that may be issued under the 2008 Plan; or · materially modify the requirements as to eligibility for participation in the 2008 Plan. - 11 - Results of operations The following is an analysis of our revenues and gross profit, details and analysis of components of expenses, and variance; for the six month periods ended May 31, 2008 compared to May 31, 2007. Six Month Periods Ended May 31, Revenue $ 12,193,975 100% $ 9,181,538 100% Cost of Sales 67% 60% Gross Profit $ 33% $ 40% Coal Group For the six month periods ended May 31, 2008, revenues for Coal Group were $ 7,413,876 in 2008 compared to $ 5,929,401 in the comparable six months of 2007. The $ 1,484,475 increase is a result of the escalating demand in the market for coal which, in turn, causes the increase in price per ton of coal. Coal Group revenues are determined by Government regulation as a minimum price per ton is enforced. Coal Groups selling price per ton has consistently been above this minimum set standard. A significant amount of revenues were generated from the coal mine. In addition we met the demands of customers by supplementing coal mine production with outside purchases. Coal Group does not typically sign contracts to fix its prices per ton. This allows Coal Group to sell its products at the going market rate which, to the best of managements knowledge, will continue its upward trend in price. Locking in a fixed price does not allow Coal Group to capitalize on the increase in demand for its products. For the three month period ended May 31, 2008, revenues for Coal Group were $ 2,358,615 in 2008 compared to $ 3,290,778 in the comparable three months of 2007. The decrease of $ 932,163 is as a result of reduced capacity of railway transportation. Transportation has always been a challenge and with new routes being constructed, some routes previously used were not operational. The decrease was also as a result of the decreased capacity of the Laiyegou coal mine as a result of expansion efforts. - 12 - Heat Power For the six month periods ended May 31, 2008, revenues generated by Heat Power were $ 4,780,099 compared to $ 3,252,137 in the comparable six months of 2007. The $ 1,527,962 increase was as a result of the increase in the number of users as a result of expansion in the XueJiaWan area. It is expected that this area will expand further in the next 2 fiscal years. For the three month period ended May 31, 2008, revenues generated by Heat Power were $ 2,129,330 compared to $ 1,484,071 in the comparable three months of 2007. The $ 645,259 increase was directly as a result of the increase in number of users as mentioned above. The increase was also attributed to the increase in the prices of heat supply in response to increased cost of raw materials. Revenues generated are a function of Government regulation as the prices charged are approved by the Government. The Government reviews the pricing of heating from time to time as market conditions change. Also, the cost of raw materials being coal are also regulated by the Government as the price point which we obtain from suppliers is controlled as the Government ensures that such prices are affordable for utility companies. The incentive for the supplier to supply at such prices is that transportation routes are guaranteed and arranged by the Government, thereby saving transportation costs on part of the supplier. Such savings outweigh the reduction in the selling price for the supplier. Cost of Sales For the six month periods ended May 31, 2008, cost of sales increased by $ 2,602,152 from the comparable six month period of 2007, a result of change in the following expenses: Six Months Period Ended May 31, 2008 2007 Variance Salaries 298,727 283,033 15,694 Operating supplies 165,702 134,342 31,360 Depreciation & depletion 1,001,329 766,352 234,977 Repairs 33,645 24,724 8,921 Coal & freight 6,158,896 4,151,892 2,007,004 Utilities 414,818 156,948 257,870 Other 78,114 31,788 46,326 Total $8,151,231 $5,549,079 $2,602,152 For the six month periods ended May 31, 2008 our gross margin was 33% compared with and 40% in the 2007 six month period. The decrease resulted from the increase in the cost of coal, utilities and freight prices incurred by Heat Power. The price of coal is expected to continue on an upward. Our gross margin also decreased this quarter as a result of a decrease in revenues of Coal Group as mentioned above. For the three month periods ended May 31, 2008, cost of sales increased by $ 789,656 from the comparable three month period of 2007, a result of change in the following expenses: - 13 - Three Month Period Ended May 31, 2008 2007 Variance Salaries 183,568 137,354 46,214 Operating supplies 52,942 66,677 (13,735) Depreciation & depletion 553,781 396,906 156,875 Repairs 24,561 4,027 20,534 Coal & freight 2,702,636 2,323,715 378,921 Utilities 248,845 92,692 156,153 Other 32,696 (11,998) 44,694 Total $3,799,029 $3,009,373 $789,656 The increase was primarily as a result of the increase in coal & freight as a result of factors discussed above. Salaries are expected to vary as a result of bonus structures set for employees. Operating supplies and utilities expenses are expected to increase in line with revenues. The increase in utilities is also attributed to the increase in usage fees. Selling Expenses For the three month period ended May 31, 2008, selling expenses decreased by $ 40,738 compared to the same period in 2007. For the six month period ended May 31, 2008, selling expenses increased by $ 59,638 compared with the same period in 2007. Salaries and wages increased as a result of retaining additional sales and marketing staff and also because of bonuses granted. Our sales tax expense will increase as a direct function of the variance in revenues. Selling Expenses Six Month Periods Ended May 31, 2008 2007 Variance Salaries and wages 19,073 6,462 12,611 Office 935 - 935 Sales tax and other expenses 191,569 145,477 46,092 Total Expenses $211,577 $151,939 $59,638 Three Month Periods Ended May 31, 2008 2007 Variance Salaries and wages 5,727 3,518 2,209 Office 935 - 935 Sales tax and other expenses 46,289 90,171 (43,882) Total Expenses $52,951 $93,689 ($40,738) General and Administrative Expenses For the three and six month periods ended May 31, 2008, general and administrative expenses increased by $ 185,267 and $ 535,850, respectively from the comparable periods of 2007, a result of change in the following expenses: - 14 - Six Month Periods Ended May 31, 2008 2007 Variance Salaries and wages 250,820 166,819 84,001 Depreciation 261,979 248,794 13,185 Office 413,738 183,217 230,521 Travel 214,398 137,770 76,628 Repairs 29,934 65,270 (35,336) Professional and other fees 255,219 76,308 178,911 Other expenses 46,000 58,058 (12,058) Total Expenses $1,472,088 $936,236 $535,852 Three Months Period Ended May 31, 2008 2007 2006 Variance Salaries and wages 126,584 99,267 27,317 Depreciation 150,956 140,247 10,709 Office 138,128 118,790 19,338 Travel 58,920 32,561 26,359 Repairs 3,523 6,789 (3,266) Professional and other fees 148,475 47,592 100,883 Other expenses 38,302 34,373 3,929 Total Expenses $664,888 $479,619 $185,269 Salaries and Wages. Salaries and wages increased as a result of retaining additional staff in our thermoelectric plant operations and also as a result of granting bonuses. We expect salaries and wages to vary. Office. The increase was primarily a result of distributing promotional materials to potential customers of Coal Group and Heat Power, advertising in trade magazines and on billboards. We expect such expenses to increase for the foreseeable future as such efforts have been effective in increasing our revenues. Travel. Travel expense increased as a result of travel by engineering consultants to the thermoelectric plant and also travel incurred by sales staff in their marketing initiatives. We expect such expenses to recur on an ongoing basis. Repairs. In the 2007 period, repairs were made mostly to Coal Groups office building as the facilities required repairs after flooding that occurred during the last quarter in 2006. All repairs to our office building have been made. Additional repair expenses were incurred for minor repairs to equipment. Professional and other Fees. Professional fees consist of fees paid to engineer professionals to evaluate the overall efficiencies of the LaiYeGou coal mine. Fees were also incurred to retain environmental professionals which assisted in the implementation of environmental protection policies and procedures for the LaiYeGou Coal mine and also for our thermoelectric plant operations. Fees paid to environmental professionals are expected to be an ongoing expense. Finance Expense For the six month periods ended May 31, 2008 and 2007, finance expenses amounted to $ 490,743 and $ 403,082, respectively. The interest expense incurred was a result of loans obtained by Coal Group. Please refer to Sources of Capital below. - 15 - Current trends in the Industry Given the increase in demand for coal production for electricity and heating production, the Central Government is encouraging sectors to build more power stations, coking factories, calcium carbide factories and silicon iron factories across the country. The coal industry is expected to grow at a rate of 9.5% per year. A challenge in meeting this demand is transporting coal to nearby regions, such as Shanxi and Hebei Provinces, as transportation routes are currently inefficient or non existent. These routes are expected to be completed in the next 5 years. As a result, sales to these regions during this period may not be at levels we desire. For Coal Group, methods of circumventing transportation challenges are to receive contracts granted by the Government where transportation is guaranteed from LaiYeGou coal mine to the final destination. Where contracts are privately arranged, transportation is arranged through the hiring of 3 rd party transporters or by customers. In some instances, coal is purchased by 3 rd parties in close proximity to train stations where transportation to customer destinations is more efficiently arranged. However, transportation to destinations is limited to those for which routes are in place. For Heat Power, transportation of coal to our facility is provided by its supplier, Guanbanwusu. Coal Group does not have competition in the usual sense of the term that most other businesses experience. There are approximately 30,000 coal mining companies throughout China; however, since demand currently exceeds supply, competition is not a variable which warrants concern in the operations of our business. Chinas coal industry remains large and growing. Its customer base is chronically under-supplied. There are pressures from the Government to use nuclear power instead of coal due to environmental concerns; however, coal reserves in China are abundant and less expensive and a switch to other forms of resources to generate energy is unlikely. The electricity and heating supply industry is also growing; however, the government is taking steps to monitor and control economic growth in the rural areas to ensure that the economy is developing at a stable rate. Liquidity and Capital Resources As of May 31, 2008 we had a working capital deficit of $ 25,384,211. Not including funds required for expansion of our facilities, we have estimated our cash requirements for the next 12 months. Coal Group will require approximately $ 4,200,000 and Heat Power will require approximately $4,300,000 a total of $ 8,500,000 in order to cover our working capital needs. We currently are able to sustain our working capital needs through profits we generate and bank and shareholder loans. We anticipate sales will generate the cash flow from collection of accounts receivables, customer deposits and proceeds from bank and shareholder loans to be sufficient to sustain our working capital needs. However we may require other sources of capital. We do not know of any trends, events or uncertainties that are likely to have a material impact on our short-term or long-term liquidity other than those factors discussed below. Sources of Capital If additional capital is needed, we will explore financing options such as shareholder loans. Shareholder loans are payable on demand and interest is calculated at 6.31% per annum. Coal Group obtained loans from the Agriculture and Baotou City Commercial Bank amounting to 70 million RMB or $ 10,040,133 to assist in funding working capital needs. The remaining balance in our Notes Payable account consists of $ 573,722 for obligations for mining rights due in annual installments. - 16 - Shareholders loans are granted from time to time as required to meet current working capital needs. We have no formal agreement that ensures that we will receive such loans. We may exhaust this source of funding at any time. We may also receive capital contributions from our shareholders. Cash Flows Operating Activities: Our cash flows by operating activities were $ 2,411,732 and $ 1,645,399 for the six month period ended in 2008 and 2007, respectively. The following summarizes the inflow and outflow of cash for these periods: Net income $ 778,290 $1,685,847 Options issued for services 315,000 - Decrease (increase) in accounts receivable (263,790) 368,656 Increase in other receivables (209,616) (3,337,843) Increase in advances to suppliers (1,145,666) (1,228,974) Increase in advances from customers 16,504 2,025,668 Decrease (increase) in inventory (13,820) 85,869 Increase in accounts payable 566,945 2,450,880 Other Net Cash Provided By Operating Activities $ 2,411,732 The Company issued 4,500,000 options to purchase common stock to directors, officers, consultants, and employees and the value of such options was $ 315,000 based on a Black Scholes valuation model. Accounts Receivable. The increase in accounts receivables are mainly attributed to Heat Powers user fees made on account. The age of such accounts was less than 3 months. Coal Groups sales on account were also outstanding for less than 6 months. Advances to Suppliers. Advances were made to suppliers of materials required for the completion of Heat Powers expansion and Coal Groups Laiyegou coal mine expansion. Advances were also made to procure raw materials. Prepayment is also a common business practice in China as it allows for a determined price and in some instances will grant us discounts on purchases. Advances from customers. Deposits on sales of coal are a normal business practice that ensures that the customer obtains Coal Groups Product at the market price determined on the date of purchase. The decrease compared to 2007 was a result of the increase in sales made on account. Inventory. Inventory mainly consists of operating supplies used by Heat Power for heat generation such as raw coal and boiler fittings. Accounts Payable. These amounts consist of accruals made for freight, repairs and maintenance of heating plants, labor union fees, social insurance, and technical training for our employees. Investing Activities: Our cash consumed by investing activities were $ 113,340 and $ 1,956,931 for the six month periods ended May 31, 2008 and 2007, respectively. The change was mainly attributed to amounts expended on Heat Powers expansion of its thermoelectric plant. Construction in progress charges incurred were as a result of funding for the Coal Group Laiyegou coal mine expansion and also the Heat Power construction of additional boilers and - 17 - conversion of existing heating plants previously used in exclusive heat supply operations. Heat Power also purchased additional production equipment for the thermoelectric plant operations. The Company had previously made investments in two other companies of which such investments were converted to promissory notes during the quarter of which $ 1,153,201 were repaid. The Company has a $ 210,394 investment in Litai Coking Co. Ltd. Litai Coking Co. Ltd. is a customer of the Company owned coal mine. This investment is a 20% equity interest which has been accounted for by the equity method of accounting. LiTai Coking Co. Ltd was not operating in 2008 and did not generate an income or loss. Financing Activities: Our cash flows consumed by financing activities were $ 163,756 for the six month period ended 2008. Cash flows provided by financing activities for the same period in 2007 were $ 157,759. We also obtained shareholder loans during the 1 st quarter of 2008 in the amount of $ 396,681 with a total balance owing of $ 6,999,407. All shareholder loans bear interest at 6.31% and are due on demand: Ordos City YiYuan Investment Co. Ltd. $796,039 Wenhua Ding 430,291 Hangzhou Dayovan Group, Ltd. 4,396,144 Xinghe County Haifu Coal Transportation & Sales Co., Ltd. Total $6,999,407 Material Commitments We committed to payment of bank loans, shareholder loans and payment of mining rights as mentioned above. Our expansion plans for the LaiYeGou mine will require approximately $ 10,500,000. We have title to all our capital assets consisting of production equipment, automobiles, and office equipment. Heat Powers offices are currently leased on a month to month basis and Coal Group occupies space purchased in 1998. Coal Group holds title to this property in the form of a 50 year lease from the Government. There are no amounts owing. Seasonal Aspects Coal Groups business is seasonal in that sales are particularly low in February up to mid March, due to the Chinese New Year holiday. During this time our business is closed for 2 weeks. As a result, sales in March are usually higher. Heat Power sales level relating to heat generation decreases from April through October as the climate in the region is high, reducing heating requirements. Off Balance Sheet Arrangements We have no off balance sheet arrangements. - 18 - Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK Financial instruments which potentially subject the Company to concentrations of credit risk consist primarily of cash. The Company does not believe that it is significantly exposed to interest rate risk, foreign currency exchange rate risk, commodity price risk, or equity price risk. ITEM 4T. CONTROLS AND PROCEDURES (A) Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this report, the Company carried out an evaluation, under the supervision and with the participation of the Companys Chief Executive Officer/Chief Accounting Officer of the effectiveness of the design and operation of the Companys disclosure controls and procedures. The Companys disclosure controls and procedures are designed to provide a reasonable level of assurance of achieving the Companys disclosure control objectives. The Companys Chief Executive Officer/Chief Accounting Officer has concluded that the Companys disclosure controls and procedures are, in fact, effective at this reasonable assurance level as of the period covered. In addition, the Company reviewed its internal controls, and there have been no significant changes in its internal controls or in other factors that could significantly affect those controls subsequent to the date of their last evaluation or from the end of the reporting period to the date of this Form 10-Q. (B) Changes in Internal Controls Over Financial Reporting In connection with the evaluation of the Companys internal controls during the Companys 2nd fiscal quarter ended May 31, 2008, the Companys Chief Executive Officer/Chief Accounting Officer has determined that there are no changes to the Companys internal controls over financial reporting that has materially affected, or is reasonably likely to materially effect, the Companys internal controls over financial reporting. PART II. OTHER INFORMATION ITEM 1. Legal Proceedings - None. Item 1A. Risk Factors A description of the risks associated with our business, financial condition, and results of operations is set forth in our annual report on Form 10-KSB for the year ended November 30, 2007 filed simultaneously with this Quarterly Report on Form 10-Q. ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds - None. ITEM 3. Defaults Upon Senior Securities - None. ITEM 4. Submission of Matters to a Vote of Security Holders - None ITEM 5. Other Information - None. - 19 - ITEM 6. EXHIBITS Exhibit Number Description 31.1 CEO Section 302 Certification 31.2 CAO Section 302 Certification 32.1 CEO Section 906 Certification 32.2 CAO Section 906 Certification 99.1 2008 Stock Option Plan* * Incorporated by reference from Form 8K originally filed on February 13, 2008. - 20 - SIGNATURES In accordance with the Securities Exchange Act of 1934, this Quarterly Report on Form 10-Q has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. CHINA ENERGY CORPORATION Date: July 18, 2008 /s/ WenXiang Ding By: WenXiang Ding President, Chief Executive Officer, Director & Secretary /s/ Fu Xu By: Fu Xu Chief Accounting Officer - 21 -
